DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Applicant argues that Peisker surface portions 24, 28 do not form a conical wall, but converge to form a seal band 30.
Examiner notes that Peisker fig 3 below discloses a conical wall with inboard and outboard portions.

    PNG
    media_image1.png
    501
    791
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 9, 12, 13, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peisker (U.S. Patent # 3929340).

Regarding claim 1, Peisker discloses a seal device (fig 1 same as fig 5) for sealing a cylindrical component upon axial insertion of the cylindrical component (32, fig 4 same as fig 5), the seal device comprising:

an annular flange portion defining a first opening having a first diameter (12 with diameter D1, fig 1 same as fig 5); and a skirt portion integral with the annular flange portion (24 integral with 12, fig 1 same as fig 5) , the skirt portion including a conical wall having opposed inboard and outboard surfaces ( as seen in examiner annotated fig 3 below) extending axially and radially inward to an axially inner edge, distal to the flange in each of which the conical wall has an inner undulation defining a second opening having a second diameter smaller than the first diameter (Col 8, Lines 9 – 14, 30a undulates radially and axially, inner undulation with second diameter D2, fig 5), the plurality of first sectors being circumferentially spaced apart by a plurality of second sectors in each of which the conical wall has an outer undulation defining a third opening having a third diameter smaller than the first diameter (second sectors with outer undulations of 30a with diameter D3 smaller than D1, outer undulations of 30a between first sectors with inner undulations of 30a, fig 5).

    PNG
    media_image1.png
    501
    791
    media_image1.png
    Greyscale

Regarding claim 2, Peisker discloses the seal device, wherein when a cylindrical component having a diameter smaller than the first diameter and larger than conical wall (32 with diameter D4 smaller than D1 and larger than D2 and D3 in the opening of the seal, fig 5), the inner undulations and the outer undulations of the conical wall are elastically radially expanded by the cylindrical component to form a continuous circumferential seal around the cylindrical component (Col 6, Lines 18 – 24).

Regarding claim 3, Peisker discloses the seal device, wherein the third diameter is larger than the second diameter (D3 larger than D2, as 30a undulates radially, fig 5).

Regarding claim 4, Peisker discloses the seal device, wherein the third diameter is substantially equal to the second diameter (D3 substantially equal to D2, fig 5).

Regarding claim 5, Peisker discloses the seal device, wherein the third opening is axially inward of the second opening (opening of outer undulation axially inward of the opening of inner undulation, as 30a undulates axially, fig 5).

Regarding claim 6, Peisker discloses the seal device, wherein the skirt portion comprises a proximal tapered portion (as seen in examiner annotated fig 3 below), the conical wall extending from and being angled with respect to the proximal tapered portion (as seen in examiner annotated fig 3 below).

Regarding claim 7, Peisker discloses the seal device, wherein the conical wall is angled radially inward with respect to the proximal tapered portion (as seen in examiner annotated fig 3 below).
Regarding claim 9, Peisker discloses the seal device, wherein each of the plurality of first sectors comprises an intermediate outer undulation disposed on the proximal tapered portion (outer undulation of 30a on part of proximal portion, fig 5 and fig 3 below), and each of the plurality of second sectors comprises an intermediate inner undulation disposed on the proximal tapered portion (inner undulation of 30a on part of proximal portion, fig 5 and fig 3 below).

Regarding claim 12, Peisker discloses the seal device, wherein the conical wall extends radially inward at an angle of approximately 40° to approximately 80° with respect to a central axis (Col 10, Lines 28 – 37, angle of 24 can be 40 degrees).

Regarding claim 13, Peisker discloses the seal device, wherein the conical wall extends radially inward at an angle of approximately 10° to approximately 50° with respect to a central axis (Col 10, Lines 28 – 37, angle of 24 can be 15 degrees to 30 degrees).

Regarding claim 15, Peisker discloses the seal device, wherein each of the plurality of first sectors has a first locus length from the flange portion to the axially inner edge of the conical wall, and each of the plurality of second sectors has a second conical wall, wherein the first locus length is substantially equal to the second locus length (first locus length of first sectors with inner undulations of 30a is substantially equal to the second locus length of second sectors with outer undulations of 30a, fig 5).

Regarding claim 17, Peisker discloses the seal device, wherein the skirt portion includes a barrel-shaped portion extending between the first opening and the second opening (24 is annular and make barrel shape, fig 5).

Regarding claim 19, Peisker discloses the seal device, wherein the conical wall has a substantially uniform wall thickness (24 has uniform thickness, fig 5).

Regarding claim 20, Peisker discloses the seal device, wherein the axially inner edge of the conical wall includes a beveled inner diameter (30a is beveled, fig 5).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 11 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Peisker alone.

Regarding claim 10, Peisker discloses the seal device.
Peisker does not disclose wherein the proximal tapered portion extends radially inward at an angle of approximately 30° to approximately 60° with respect to a central axis.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the angle disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility of the sealing lip.  In re Aller, 105 USPQ 233.  

Regarding claim 11, Peisker discloses the seal device.
Peisker does not disclose wherein the proximal tapered portion extends radially outward at an angle of approximately 0° to approximately 20° with respect to a central axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the angle disclosed general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility of the sealing lip.  In re Aller, 105 USPQ 233.  

Regarding claim 63, Peisker discloses the seal device.
Peisker does not disclose wherein the conical wall has a thickness between about 0.001 inches and about 0.010 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility of the sealing lip.  In re Aller, 105 USPQ 233.  


Claims 21, 22 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Peisker in view of Williams (U.S. PG Pub # 20130119659).

Regarding claim 21, Peisker discloses the seal device, wherein the annular flange portion (12, fig 1 same as fig 5).
Peisker does not disclose a fitting component sized to receive a conduit.
Williams teaches a fitting component sized to receive a conduit (fitting component 14 receives ‘C’, fig 2).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the fitting assembly of Williams with the seal device of Peisker to house the seal device and provide a tight and secure connection between the seal device and the conduit.
The combination of Peisker and Williams discloses the annular flange portion (12, fig 1 same as fig 5) is integrally formed with a fitting component sized to receive a conduit (fitting component 18, fig 1 same as fig 5).

Regarding claim 22, Peisker discloses 
 the seal device comprising an annular flange portion (12 joined with 16, fig 1 same as fig 5) and defining a first opening having a first diameter (12 with first diameter D1, fig 1same as fig 5), and a skirt portion including a conical wall having opposed inboard and outboard surfaces ( as seen in examiner annotated fig 3 below) extending axially and radially inward to an axially inner edge ( as seen in examiner annotated fig 3 below) distal to the annular flange portion to define a second opening having a second diameter smaller than the first diameter (24 with diameter D2 less than D1, fig 1 same as fig 5);

wherein when a conduit having a diameter smaller than the first diameter and larger than the second diameter is axially inserted through the first opening and against (32 with diameter D4 less than D1 and greater than D2 into the recess of 24, fig 5), the conical wall is elastically radially expanded by the conduit to form a continuous circumferential seal around the conduit (Col 6, Lines 18 – 24).
Peisker does not disclose a push to connect fitting assembly for a conduit having a longitudinal axis, the fitting assembly comprising:
a fitting body having an outboard end that is adapted to receive a conduit end, the fitting body at least partially defining an interior cavity; and
a seal device disposed in the interior cavity;
the seal device joined with the fitting body.
However, Williams teaches a push to connect fitting assembly (12, 14, fig 2) for a conduit having a longitudinal axis (C, fig 2), the fitting assembly comprising:
a fitting body having an outboard end that is adapted to receive a conduit end (12 receives C, fig 1, fig 2), the fitting body at least partially defining an interior cavity (cavity of 12, fig 2); and
a seal device disposed in the interior cavity (46 in the cavity of 12, fig 2);
the seal device joined with the fitting body (46 joined with 12, fig 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the fitting assembly of Williams with the seal device of Peisker to house the seal device and provide a tight and secure connection between the seal device and the conduit.

Regarding claim 65, Peisker discloses the push to connect fitting.
Peisker does not disclose wherein the conical wall has a thickness between about 0.001 inches and about 0.010 inches.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the thickness general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide flexibility of the sealing lip.  In re Aller, 105 USPQ 233.  

Claim 62 is rejected under 35 U.S.C. 103 as being unpatentable over Peisker in view of Hosokaw (U.S. PG pub # 20030057657).

Regarding claim 62, Peisker discloses the seal device.
Peisker does not disclose wherein the conical wall is metal.
However, Hosokaw teaches a similar seal device with a flange portion (12, fig 2), skirt portion with conical wall (23, fig 2) and wherein the conical wall is metal (23, fig 2). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the conical wall of Peisker with the metal material of the conical wall of Hosokaw to provide rigidity to the sealing lip and durability to the seal device.

Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Peisker in view of Williams and in further view of Hosokaw (U.S. PG pub # 20030057657).

Regarding claim 64, Peisker discloses the seal device.
Peisker does not disclose wherein the conical wall is metal.
However, Hosokaw teaches a similar seal device with a flange portion (12, fig 2), skirt portion with conical wall (23, fig 2) and wherein the conical wall is metal (23, fig 2). 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the conical wall of Peisker with the metal material of the conical wall of Hosokaw to provide rigidity to the sealing lip and durability to the seal device.


    PNG
    media_image1.png
    501
    791
    media_image1.png
    Greyscale




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/VISHAL A PATEL/Primary Examiner, Art Unit 3675